Title: To George Washington from Brigadier General Nathanael Greene, 10 September 1775
From: Greene, Nathanael
To: Washington, George



8 oClock Prospect Hill [Mass.] Sept. 10. 1775

This moment reported me from the Whitehouse Guard that a deserter had made his escape into Bunker Hill—Two Centries fird at him but he made his escape I believe unhurt—As it is uncertain who it is or what he is I have thought proper to alter the Parole & Countersign for these Guards which if your Excellency Approves youl please to signify it at the return of the Sergeant—If this deserter has carried in the Countersign they may easily convey it over to Roxbury—it would [be] a pretty Advantage for a partisan frolick[.] The Rifflers seems very sulky and I am informd threatens to rescue their mates to night, but little is to be feard from them as the Regiment are all ready at a moments warning to turn out—and the Guards very Strong[.] I am with due defference your Excellencys most Obedient humble servant

N. Greene


Parole Coventry Countersign Germany

